SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of March 11, 2015 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X EXCERPT OF THE MINUTES OF THE EXTRAORDINARY BOARD OF DIRECTORS MEETING OF COMPANHIA SIDERÚRGICA NACIONAL HELD ON MARCH 11, 2015, DRAWN UP IN SUMMARY FORMAT. Company Registry (NIRE): 35300396090 Corporate Taxpayer’s ID (CNPJ): 33.042.730/0001-04 1. Date: March 11, 2015 2. Time: 5:00 p.m. 3. Venue: Av. Brig. Faria Lima, 3400, 20º andar, São Paulo – SP 4. Attendance: Benjamin Steinbruch (Chairman) , Antonio Francisco dos Santos, Antonio Bernardo Vieira Maia, Luis Felix Cardamone Neto and Yoshiaki Nakano – Board members ; Claudia Maria Sarti – Secretary of the Board of Directors. The meeting was held via conference call. 5. Agenda: 5.1 - Payment of interim dividends 6. Matters Discussed: 6.1 – Payment of interim dividends – – In accordance with article 31 of the Company’s Bylaws, the Board of Directors approved, by unanimously vote of those present, the proposal for the prepayment of minimum mandatory dividends from the profit reserve (statutory working capital reserve) totaling two hundred and seventy-five million reais (R$275,000,000.00), corresponding to R$0.202633043 per share. The dividends will be paid, with no monetary restatement, as of March 19, 2015, for shareholders domiciled in Brazil. Those entitled to receive the dividends are the shareholders registered in the depositary institution Banco Itaú S.A. as at March 11, 2015. I hereby certify that the resolutions transcribed herein are faithful in content to the original minutes filed at the Company’s headquarters. Claudia Maria Sarti General Secretary to the Board of Directors SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:March 11, 2015 COMPANHIA SIDERÚRGICA NACIONAL By: /
